                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   KEVIN CAMPBELL,                                          CASE NO. C18-0274-JCC
10                              Petitioner,                   ORDER
11          v.

12   UNITED STATES OF AMERICA,

13                              Respondent.
14

15          This matter comes before the Court on the Ninth Circuit’s order transferring Petitioner’s
16   § 2255 motion to this Court (Dkt. No. 6). The Ninth Circuit directed that Petitioner be allowed to
17   amend his § 2255 motion to include all the claims that he wishes to raise. (Dkt. No. 6 at 2.) The
18   Court GRANTS Petitioner leave to amend his § 2255 motion so that it includes all the claims he
19   wishes to raise. Petitioner’s amended § 2255 motion shall be filed no later than January 22, 2019.
20   For purposes of clarification and because Petitioner is pro se, the Court instructs Petitioner that
21   he should treat the § 2255 motion that he will file on January 22, 2019 as his first § 2255 motion
22   filed in the underlying criminal case, United States v. Kevin C. Campbell, Case No. CR17-0025-
23   JCC (W.D. Wash. 2017).
24   //
25   //
26   //


     ORDER
     C18-0274-JCC
     PAGE - 1
 1          DATED this 19th day of December 2018.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0274-JCC
     PAGE - 2
